Fitzsimons, J.
We entirely agree with appellant’s contention that if the premises sold consisted of two or more known lots, that the sheriff’s sale was wrongfully made; but the appeal record shows that the premises so sold were never so *790Tcnown, but, on the contrary, were always described as a svngle lot or plot; upon this application, the duty rested upon appellant to establish by a preponderance of proof that said premises consisted of two or more Tmown lots.
This he has failed to do, but, as above stated, the record shows precisely the contrary.
The order must, therefore, be affirmed, with costs; this without considering the other points raised by respondent’s counsel.
Conlan, J., concurs.
Order affirmed, with costs.